Title: Abigail Adams to Mary Smith Cranch, 28 February 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Newyork Feb’ry 28 1790
on the 17 of this Month cousin William wrote his uncle, that he had carried his cousin Tom Home to Braintree with the Symptoms of the Measles upon him; you will easily Suppose that I waited for the next post with great anxiety but how was I dissapointed last Evening when mr Adams returnd from Town, and the Roads being very bad the post had not arrived. I could not content myself without sending into Town again before I went to Bed, but the Servant returnd with two Newspapers only. I am the more anxious because I know that Thomas was not well during the whole time that [he] was with us. I gave him a puke, after which he appeard [bet]ter. he appeard to me to have lost his appetite his flesh and his coulour, & I am fearfull he was in a poor state to take the measles. I know that he will have every care & attention under your Roof that he could have, if I was with him and this is a great relief to my mind; but to hear that he was sick, and to be ten days in suspence, & how much longer I know not; has made me very unhappy. if you have occasion for wine as no doubt you will, pray send for the Key and get it; and let Pratt bring you wood.— The trouble you must necessarily be in upon the death of Mrs Palmer, and the distrest Situation of the Family, anxiety which I know you feel for Mrs Norten, and now the Sickness of Thomas I fear will prove too much for your Health. I wrote to you by the last post and to Thomas, but tis a long time since I had a Letter from you. I think the House had better be shut up than permitt any Body that I can think of, to go into it especially as I think it probable we shall spend a large part of the year there. I wish however that the dr might be consul[ted] with regard to the Safety of the House; pray write to me and relieve my mind as soon as possible.

I have never heard how Brother got home with his charge. is Polly married? I did not mention it to him while he was here, but mr A did. I knew it to be so much against his inclination that I thought it best to be silent. our Family are all well. mrs Cushing and mrs Rogers Spent the day with me yesterday. the judg and his Lady appear very happy, and well pleasd with their situation & reception at Newyork. I am very well pleasd to find that Gardner is returning to his former insignifica[nce] Strange that he should be attended to, or have any weight with sensible Men—
my Love to cousin Lucy whom with the rest of my Friends I long to see. Believe me dear sister most / affectionatly yours
A Adams
